DETAILED ACTION
                                                                                                                     
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 19, 2021 has been entered.

Claim Objections
Claims 12-16, 18, 22 and 27-29 are objected to because of the following informalities: "are" should read "is" before "coupled" (claim 12, line 4); "include" should read "includes" (claims 12 (line 4) and 15 (line 3)) and "a" should be inserted before "vertically" (claim 15, line 16). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 7, 9, 12-16, 18, 22 and 26-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitation of "glass substrate", as recited in claim 1, line 7, is unclear as to whether said limitation is the same as or different from "a glass substrate", as recited in claim 1, line 6.
The claimed limitations of "a glass substrate" and "glass substrate", as recited in claims 12 (lines 8 and 9) and 15 (lines 7 and 8), are unclear as to whether said limitations are the same as or different from "a glass substrate", as recited in claims 12 (lines 5-6) and 15 (line 4), respectively.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 7, 9, 12-16, 18, 22 and 26-29, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (6,720,942) in view of Kurokawa (2017/0243909) and Yamazaki (2012/0175608).
As for claims 1, 9, 12, 13, 15, 16 and 26-28, Lee et al. show in Fig. 1, 2, 5 and related text an x-ray imaging device 10, comprising: 
an active pixel sensor imaging array 12 having a plurality of active pixel sensors 11 arranged in rows and columns, each of the plurality of active pixel sensors include a reset thin-film transistor (TFT) 38, an amplifier TFT 36, and a readout TFT 40,
an electrode of a photodetector 34 is directly connected to a gate electrode of the amplifier TFT when viewed as a circuit schematic (Fig. 2); and 
a readout circuit 15 coupled to each of the plurality of active pixel sensors (Figs. 1 and 5).
Lee et al. do not disclose the reset TFT, the amplifier TFT, the readout TFT each have a half-Corbino geometry and a detail structure of each of the reset TFT, the amplifier TFT, the readout TFT and the photodetector that fabricated on a glass substrate (claims 1, 12 and 15); the photodetector is an organic photodiode or an amorphous Silicon p+-i-n+ Photodiode (claim 9); the photodetector includes a photodiode layer or a photoconductive material layer (claims 13 and 16); and the amorphous metal oxide semiconductor layer is formed from amorphous indium-tin-zinc-oxide (a-ITZO) or amorphous indium-gallium-zinc-oxide (a-IGZO) (claims 26-28).
Kurokawa shows in Figs. 1A-1C, 3-6, 11, 22A-22B, 23A-23C and related text 
As for claims 1, 12 and 15, each of the plurality of active pixel sensors 20/21 includes the reset thin-film transistor (TFT) 42 ([0114], lines 3-5), the amplifier TFT 43 (46 or 49), and the readout TFT 44 (47 or 50) ([0114], lines 7-8; [0121], lines 5-7; [0122], lines 5-7) fabricated on a glass substrate 115 ([0279], line 1), wherein the reset TFT, the amplifier TFT, the readout TFT each include: 
     a gate electrode 173 patterned on the glass substrate ([0174], lines 2-3; [0281]); 
     a gate insulator layer 81b/120 disposed over the gate electrode and glass substrate ([0173], lines 9-10; [0282]); 
     an amorphous metal oxide semiconductor layer 130 disposed on the gate insulator layer and patterned over the gate electrode ([0173], line 5; [0283]-[0289]; [0360]-[0363]; [0388]-[0399]); and 
     a source electrode 140 and a drain electrode 150 patterned from a metal layer deposited over the amorphous metal oxide semiconductor layer ([0173], lines 5-7; [0291]); 
a passivation layer 81c/81d/180 deposited over the reset TFT, the amplifier TFT and the readout TFT (Figs. 11, 23A-23C; [0298]); 
a photodetector (photodiode layer) PD (563/564/465) fabricated over the passivation layer forming vertically-stacked imaging pixel (Fig. 11; [0187]).

 As for claim 9, the photodetector is an organic photodiode or an amorphous Silicon p+-i-n+ Photodiode. ([0187]).

As for claims 13 and 16, the photodetector includes a photodiode layer (563/564/465) or a photoconductive material layer ([0187]).  

As for claims 26-28, the amorphous metal oxide semiconductor layer is formed from amorphous indium-tin-zinc-oxide (a-ITZO) or amorphous indium-gallium-zinc-oxide (a-IGZO) ([0288]-[0289]; [0313]-[0330]; [0360]-[0363]; [0388]-[0399]).
Regarding the process limitations ("patterned" and "patterned from a metal layer"), these would not carry patentable weight in this claim drawn to a structure, because distinct structure is not necessarily produced.
	Note that a “product by process” claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not.  Note that the applicant has the burden of proof in such cases, as the above case law makes clear. 
Kurokawa does not disclose the reset TFT, the amplifier TFT, the readout TFT each have a half-Corbino geometry.
Yamazaki teaches in Figs. 2A-2C and related text a TFT 160 has a half-Corbino geometry ([0065]).
Lee et al., Kurokawa and Yamazaki are analogous art because they are directed to an imaging device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee et al. with the specified feature(s) of Kurokawa and Yamazaki because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include and a detail structure of each of the reset TFT, the amplifier TFT, the readout TFT and the photodetector that fabricated on a glass substrate, as taught by Kurokawa, and the reset TFT, the amplifier TFT, the readout TFT each having a half-Corbino geometry, as taught by Yamazaki, in Lee et al.'s device, in order to provide an image device capable of taking an image with little noise, being used in a wide temperature range and with high reliability (Kurokawa: [0016]); and increase on-state current (Yamazaki: [0065], lines 8-13).

As for claims 3, 18 and 29, the combined device shows the TFTs form a source output current-mode active pixel sensor circuit, a drain output current-mode active pixel sensor circuit, a source follower voltage-mode active pixel sensor circuit, or a common source voltage-mode active pixel sensor circuit (Lee: Fig. 3; Kurokawa: Figs. 3-5). 

As for claims 7, 14 and 22, Lee et al., Kurokawa and Yamazaki disclosed substantially the entire claimed invention, as applied to claims 1, 12 and 15, respectively, above, except each of the plurality of active pixel sensors has a pixel pitch of 50 µm. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include each of the plurality of active pixel sensors having a pixel pitch of 50 µm, in order to improve the resolution and optimal viewing distance and optimize the performance of the device. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Furthermore, it has been held in that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 7, 9, 12-16, 18, 22 and 26-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEIYA LI/Primary Examiner, Art Unit 2811